202 F.2d 424
McDONOUGH et al.v.UNITED STATES.
No. 11676.
United States Court of Appeals Sixth Circuit.
Feb. 11, 1953.

Charles E. Lester, Jr., Newport, Ky., Marion W. Moore and Stanley Chrisman, Covington, Ky., for appellants.
Claude P. Stephens and Kit C. Elswick, Lexington, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the district court found that the property in question, which was seized by the agents of the United States, was not contraband, and that, in accordance with 28 U.S.C.A. § 2465, it should be returned forthwith to the respective owners; and it further appearing that the district court ordered the United States Marshal to return forthwith the said property to the respective owners by releasing it at its present location, which is approximately 100 miles from the places where it was seized, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be amended to provide that the United States Marshal return the property in question to the respective owners at the places where it was seized; and that the cause be remanded to the district court for entry of such amended judgment.